Detailed Action
Summary
1. This office action is in response to the application filed on August 06, 2021. 
2. Claims 1-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 08/06/21are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 08/06/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
6. Claim 12 is objected to because of the following informalities: 
Claim 12 recites “a power supply reference node” in line 2 should be “the power supply reference node”.
Claim 15 recite “the first logical voltage level” in line 12 and “the second logical voltage level” in line 14”. There is insufficient antecedent basis for this claim limitation.
Claim Rejection - 35 USC § 112 
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 15  are objected to because of the following informalities:
Claim 1 recite " a protection circuit configured to generate a first signal having first and second logical voltage level" in the claim. However, drawings 1 and 2A shows a protection circuit 110 is comprises a voltage driver 115  and detection circuit 118, wherein the voltage driver is configured to generate first voltage level “Vr/116” and second logical voltage level “Vh/117" based on the power supply voltage level Vdd. The protection circuit is configured to generated the first signal “Vc/111”.
Therefore, it is unclear for the examiner how the protection circuit configured to generate a first signal having first and second logical voltage level". Appropriate action is required to clarify the claim language. 
Claim 15 recite “the first and second logical voltage level” . It is unclear to the examiner “the first and second logical voltage level” are generated. See the above reasons.
In re to claims 2-7, claims 8-10 depend from claim 1, thus are also objected for the same reasons provided above. 
In re to claims 16-20, claims 16-20 depend from claim 15, thus are also objected for the same reasons provided above. 
Double Patenting
8.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9. Claims 1-3,8 and 14-15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,11-12 and 16 of U.S. Patent No “11201613”. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims anticipate examined claims.

Conflicting claims case No 17396515 
Conflicting claims Case No “US11201613B”
Claims 1 and 2 
Claim 1
A circuit comprising: a power supply voltage node configured to have a power supply voltage level; a protection circuit configured to generate a first signal having first and second logical voltage levels based on the power supply voltage level; and a gate driver comprising: a first n-type high electron mobility transistor (HEMT) coupled between the power supply voltage node and a first node, the first n-type HEMT comprising a first gate configured to receive the first signal; a second n-type HEMT coupled between the first node and a power supply reference node, the second n-type HEMT comprising a second gate configured to receive a second signal; and a direct-coupled FET logic (DCFL) circuit coupled between the first node and an output terminal, wherein the DCFL circuit is configured to generate a third signal at the output terminal based on the second signal when the first signal has the first logical voltage level, and as a direct current (DC) voltage level when the first signal has the second logical voltage level.
Claim 2. 
The circuit of claim 1, wherein the protection circuit comprises: a voltage divider configured to generate a first voltage level from the power supply voltage level; a third n-type HEMT configured to generate a second voltage level responsive to the first voltage level; and a fourth n-type HEMT configured to generate the first signal responsive to the second voltage level.
1. A circuit comprising: a power supply voltage node configured to have a power supply voltage level; a protection circuit comprising: first and second n-type high electron mobility transistors (HEMTs) coupled in series between the power supply voltage node and a power supply reference node; a voltage divider configured to output a first voltage having a voltage level based on the power supply voltage level; and a third n-type HEMT configured to control a second voltage at a gate of one of the first or second n-type HEMTs based on the voltage level, the protection circuit thereby being configured to generate a first signal at a first node between the first and second n-type HEMTs, generate the first signal having a first logical voltage level when the power supply voltage level is equal to or greater than a threshold voltage level, and generate the first signal having a second logical voltage level different from the first logical voltage level when the power supply voltage level is less than the threshold voltage level; and a gate driver configured to receive the first signal and a second signal, when the first signal has the first logical voltage level, output a third signal based on the second signal, and when the first signal has the second logical voltage level, output the third signal having a predetermined one of the first or second logical voltage levels.
3. The circuit of claim 2, wherein each of the third and fourth n-type HEMTs is an enhancement-mode HEMT, and the protection circuit further comprises: Page 35 of 40Attorney Docket No. P20173616US02 / Law Firm No. T5057-1334UA a first depletion-mode n-type HEMT configured as a load transistor coupled between the power supply voltage node and the third n-type HEMT; and a second depletion-mode n-type HEMT configured as a load transistor coupled between the power supply voltage node and the fourth n-type HEMT.
2. The circuit of claim 1, wherein the first n-type HEMT is a depletion-mode HEMT configured as a diode and coupled between the power supply voltage node and the first node, and the second n-type HEMT is an enhancement-mode HEMT coupled between the first node and the power supply reference node.
8. An integrated circuit (IC) comprising: a protection circuit coupled to a first power supply voltage node, the protection circuit configured to generate a first signal based on a first power supply voltage level on the first power supply voltage node; a gate driver comprising: a first n-type high electron mobility transistor (HEMT) coupled between the first power supply voltage node and a first node, the first n-type HEMT comprising a first gate configured to receive the first signal; a second n-type HEMT coupled between the first node and a power supply reference node, the second n-type HEMT comprising a second gate configured to receive a second signal; and Page 36 of 40Attorney Docket No. P20173616US02 / Law Firm No. T5057-1334UA a direct-coupled FET logic (DCFL) circuit coupled to the first node and configured to generate a third signal; and a switching device coupled to a second power supply voltage node configured to have a second power supply voltage level greater than the first power supply voltage level, the switching device comprising a third gate configured to receive the third signal, wherein the protection circuit and the gate driver are configured to control the switching device based on the second signal when the first power supply voltage level is equal to or greater than a threshold voltage level, and switch off the switching device when the first power supply voltage level is less than the threshold voltage level.  

11. An integrated circuit (IC) comprising: a protection circuit coupled to a first power supply voltage node, the protection circuit comprising: a voltage divider configured to generate a first voltage based on a first power supply voltage level on the first power supply voltage node; and a detection circuit comprising: a first enhancement-mode n-type high electron mobility transistor (HEMT) configured to control a second voltage on a first node responsive to the first voltage; and a second enhancement-mode n-type HEMT configured to generate a first signal responsive to the second voltage on the first node; a gate driver coupled to the first power supply voltage node and the protection circuit; and a switching device coupled to the gate driver and to a second power supply voltage node configured to have a second power supply voltage level greater than the first power supply voltage level, wherein the protection circuit and the gate driver are configured to control the switching device based on an input signal received by the gate driver when the first power supply voltage level is equal to or greater than a threshold voltage level, and switch off the switching device when the first power supply voltage level is less than the threshold voltage level.
14. The IC of claim 8, wherein each of the first and second n-type HEMTs, the DCFL circuit, and the switching device comprises an enhancement-mode n-type HEMT comprising gallium nitride (GaN).  

12. The IC of claim 11, wherein each of the first and second enhancement-mode n-type HEMTs comprises gallium nitride (GaN), and each of the gate driver and the switching device comprises an enhancement-mode n-type HEMT comprising GaN.
15. A method of operating a driver circuit, the method comprising: outputting a first signal from a protection circuit, the first signal having logically high and low voltage levels in response to a first power supply voltage level received at the protection circuit; receiving the first signal at a first n-type high electron mobility transistor (HEMT) of a gate driver; receiving a second signal at a second n-type HEMT of the gate driver, the second n-type HEMT being arranged in series with the first n-type HEMT; and using a direct-coupled FET logic (DCFL) circuit coupled to the first and second n-type HEMTs to output a third signal from the gate driver, wherein the third signal is based on the second signal in response to the first signal having the first logical voltage level, and the third signal has a direct current (DC) voltage level in response to the first signal having the second logical voltage level.  

16. A method of operating a driver circuit, the method comprising: receiving a first power supply voltage level at the driver circuit; generating a first signal having a logically high voltage level in response to the first power supply voltage level being equal to or greater than a threshold voltage level and a logically low voltage level in response to the first power supply voltage level being less than the threshold voltage level; and outputting a second signal by tracking an input signal in response to the first signal having the logically high voltage level and by generating a predetermined voltage level in response to the first signal having the logically low voltage level, wherein the receiving the first power supply voltage level comprises dividing the first power supply voltage level using a voltage divider to generate a first voltage, and the generating the first signal comprises: receiving the first voltage at a gate of a first n-type high electron mobility transistor (HEMT); and using the first n-type HEMT to control a second voltage at a gate of a second n-type HEMT.


Allowable Subject Matter
10. Claims 1-20 is allowed over the art of record. 
The following is an examiner’s statement of reasons for allowance:
In re to claim 1, claim 1 recites, inter alia, “a protection circuit configured to generate a first signal having first and second logical voltage levels based on the power supply voltage level; and a gate driver comprising: a first n-type high electron mobility transistor (HEMT) coupled between the power supply voltage node and a first node, the first n-type HEMT comprising a first gate configured to receive the first signal; a second n-type HEMT coupled between the first node and a power supply reference node, the second n-type HEMT comprising a second gate configured to receive a second signal; and a direct-coupled FET logic (DCFL) circuit coupled between the first node and an output terminal, wherein the DCFL circuit is configured to generate a third signal at the output terminal based on the second signal when the first signal has the first logical voltage level, and as a direct current (DC) voltage level when the first signal has the second logical voltage level.  ”
In re to claim 8, claim 8 recites, inter alia, “a protection circuit coupled to a first power supply voltage node, the protection circuit configured to generate a first signal based on a first power supply voltage level on the first power supply voltage node; a gate driver comprising: a first n-type high electron mobility transistor (HEMT) coupled between the first power supply voltage node and a first node, the first n-type HEMT comprising a first gate configured to receive the first signal; a second n-type HEMT coupled between the first node and a power supply reference node, the second n-type HEMT comprising a second gate configured to receive a second signal; and Page 36 of 40Attorney Docket No. P20173616US02 / Law Firm No. T5057-1334UA a direct-coupled FET logic (DCFL) circuit coupled to the first node and configured to generate a third signal; and a switching device coupled to a second power supply voltage node configured to have a second power supply voltage level greater than the first power supply voltage level, the switching device comprising a third gate configured to receive the third signal, wherein the protection circuit and the gate driver are configured to control the switching device based on the second signal when the first power supply voltage level is equal to or greater than a threshold voltage level, and switch off the switching device when the first power supply voltage level is less than the threshold voltage level.  ”
In re to claim 15, claim 15 recites, inter alia, “outputting a first signal from a protection circuit, the first signal having logically high and low voltage levels in response to a first power supply voltage level received at the protection circuit; receiving the first signal at a first n-type high electron mobility transistor (HEMT) of a gate driver; receiving a second signal at a second n-type HEMT of the gate driver, the second n-type HEMT being arranged in series with the first n-type HEMT; and using a direct-coupled FET logic (DCFL) circuit coupled to the first and second n-type HEMTs to output a third signal from the gate driver, wherein the third signal is based on the second signal in response to the first signal having the first logical voltage level, and the third signal has a direct current (DC) voltage level in response to the first signal having the second logical voltage level.  ”
In re to claims 2-7, claims 2-7 depend from claim 1, thus are also allowed for the same reasons provided above. 
In re to claims 9-14, claims 9-14 depend from claim 8, thus are also allowed for the same reasons provided above. 
In re to claims 16-20, claims 16-20 depend from claim 15, thus are also allowed for the same reasons provided above.
Note:   claims 1,8 and 15 contains allowable subject matter. However, applicant has to comply with  35 U.S.C. § 112 (b) requirement in order resolve claims rejection and has to submit terminal disclaimer in order to overcome the double patenting.
Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tasi et al. (US 11201613) discloses a circuit includes a protection circuit and a gate driver coupled to a power supply voltage node configured to have a power supply voltage level. The protection circuit generates a first signal having a first logical voltage level when the power supply voltage level is equal to or greater than a threshold voltage level, and having a second logical voltage level when the power supply voltage level is less than the threshold voltage level. The gate driver receives the first signal and a second signal, and, when the first signal has the first logical voltage level, outputs a third signal based on the second signal, and when the first signal has the second logical voltage level, outputs the third signal having a predetermined one of the first or second logical voltage levels
Chern “20210281259” discloses devices, systems, and methods are provided for generating a high, dynamic voltage boost. An integrated circuit (IC) includes a driving circuit having a first stage and a second stage. The driving circuit is configured to provide an overdrive voltage. The IC also includes a charge pump circuit coupled between the first stage and the second stage. The charge pump circuit is configured generate a dynamic voltage greater than the overdrive voltage. The IC also includes a bootstrap circuit coupled to the charge pump circuit, configured to further dynamically boost the overdrive voltage of the driving circuit.
Goto “20190252964” discloses a semiconductor device includes a first transistor and a second transistor connected in series between a first voltage source and a second voltage source. A diode is connected between a gate of the first transistor and the second voltage source. A capacitor is connected to the gate of the first transistor. A first driver is connected to the gate of the first transistor through the capacitor. A second driver is connected to a gate of the second transistor. A threshold voltage of the second transistor is higher than a threshold voltage of the first transistor.
Contact Information
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839